Citation Nr: 1733444	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1950 to June 1953.  The Veteran's DD Form 214 shows that his decorations and awards include the Combat Infantryman Badge.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO).  A January 2010 rating decision, in pertinent part, denied entitlement to service connection for a right knee disorder, and in an August 2011 rating decision, the RO denied a TDIU claim.

In April 2014, the Board remanded the case for additional development.  In August 2016, the Board remanded the case in order to provide with Veteran with a hearing.

In May 2017, the Veteran presented testimony before the undersigned Veterans Law Judge via videoconference.  

The Board notes that although the July 2015 Supplemental Statement of the Case (SSOC) included the issue of entitlement to an increased rating for posttraumatic stress disorder (TDIU) and although the July 2017 Informal Hearing Presentation from the Veteran's representative included this issue, the issue of entitlement to an increased rating for PTSD is not on appeal.  There is no current Rating Decision with a timely Notice of Disagreement or a Statement of the Case with respect to this issue.  Rather, the Agency of Original Jurisdiction (AOJ) appears to have added this issue to the July 2015 SSOC in the course of adjudicating the claim of entitlement to a TDIU.  Therefore, the matter of an increased rating for PTSD is not appeal and will not be addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's April 2014 remand included instructions to provide the Veteran with a VA examination in order to determine whether he had a current right knee disorder that was related to service.  The Veteran was provided with this examination in February 2015.  The examiner diagnosed degenerative joint disease of the right knee, and opined that it was less likely than not that his right knee disorder was related to service.  She provided the rationale that there were no records reflecting a right knee condition in service and no documentation of a right knee disorder until 2009, when degenerative joint disease was revealed on X-ray. 

In cases where, as here, a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's reported in-service knee injury is consistent with the circumstances of his service and, therefore, the he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

As such, the Board finds that a new opinion should be obtained that recognizes his contentions of an in-service right knee injury while in combat in Korea as credible.  

The issue of entitlement to TDIU is inextricably intertwined with the issue being remanded to the AOJ for further consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate medical professional as to the etiology of the Veteran's right knee degenerative joint disease and any other right knee disability shown in the record.  If further examination is determined to be necessary, schedule such with the Veteran.  

The medical professional should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee degenerative joint disease and any other right knee disability shown in the record was caused by or is etiologically related to any incident of active duty.

The examiner should note that although no right knee injuries were recorded in the Veteran's service treatment records, due to the Veteran's combat experiences, the Board finds the Veteran's assertions as to a right knee injury in service to be credible.  As such, the examiner should assume the Veteran's contentions regarding his right injuries in service are credible.

The examiner must provide reasons for each opinion. 


2.  Readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


